DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2022 has been entered. 
Claim Objections
Claim 6 is objected to because of the following informalities:  the symbol “º” should be replaced with --°-- and a space should precede the degree symbol.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities:
In para. [0002], line 1, “40 °C” should read --40 K--;
In the last line on page 2, “poses” should read --pores--;
In para. [0008], the last two references should be numbered --5-- and --6--, respectively;
In para. [0014], the description of Fig. 13 should refer to Figs. 13A and 13B; 
In para. [0018], line s 1 and 2, “Iron, Niobium, Tanta or Titan” should read --iron, niobium, tantalum or titanium--;
In para. [0031] references to “Fig. 7A” and “Fig. 7B” should be changed to --Fig. 7(a)-- and --Fig. 7(b)--, respectively;
In para. [0032] references to “Fig. 8A” and “Fig. 8B” should be changed to --Fig. 8(a)-- and --Fig. 8(b)--, respectively;
In para. [0043], last line, “titan” should read --titanium--;
In para. [0049], “React & Wire” should read --React & Wind--;
In para. [0050], line 2, “MRT” should read --MRI--;
In para. [0051], line 2, “not restricts” should read --not restrict--.
Appropriate correction is required.
The use of the term Monel, which is a trade name or a mark used in commerce, has been noted in this application (see “monel metal” in para. [0044]). The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Applicant' s cooperation is respectfully requested in correcting any additional errors which may still be present in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ye (“Strong enhancement of high-field critical current properties and irreversibility field of MgB2 superconducting wires by coronene active carbon source addition via the new B powder carbon coating method”) in view of Kumakura (WO2015093475A1; please refer to US2016/0314877A1 as an English-language equivalent)  and Miyashita (JP2003217369A).
Ye discloses a process of making MgB2 using a PIT process, in which coronene powder is mixed with boron powder, followed by heat-treating to melt the coronene and coat the boron particles with coronene. The resulting mixture is then mixed with Mg powder, for obtaining MgB2 wire using the PIT process. See section 2.3. Ye discloses an alternative process, in which the coronene, B powder and Mg powder are mixed into a filling powder. The coronene is melted during the temperature rise for the heat treatment during the PIT process. This modified process is as effective as the original process (i.e. first mixing coronene with B powder and heat-treating, followed by mixing with Mg powder). See sections 2.3 and 2.4. In the discussion below, the enumerated elements are those of the modified process.
Ye reads on the claims as follows (limitations not disclosed by Ye are crossed out, below):
Claim 1. A production method for an MgB2 superconducting wire rod 
a mixing process of preparing a filling powder by adding a solid organic compound (coronene) in a solid state to a magnesium powder and a boron powder (see section 2.4.1, lines 3-5) and then, after the solid organic compound is added to the magnesium powder and boron powder, applying an impact to (grinding in a mortar for 30 minutes) the filling powder to prepare a mixture of the filling powder in which boron particles are dispersed inside magnesium particles (inherently, boron particles would be surrounded by magnesium particles, since a mixture is produced), 
a filling process of filling a metal tube (“Fe tube”) with the mixture of the filling powder, 

a heat treatment process (“heat treated at 700 °C for 1 h” in section 2.4.1, lines 10 and 11) of heat-treating the wire rod to synthesize MgB2, 
wherein the metal tube filled with the mixture is made to pass through a gap between rotating rolls (“groove rolling”) 
wherein a region (i.e. some part, not specifically defined in any way by the claim) of an MgB2 filament of the MgB2 superconducting wire rod has pores (i.e. voids; see description of Fig. 2) with lengths longer than 10 µm and occupying a cross section area equal to or less than 5 %1, and
wherein a ratio of carbon to boron in the mixture is greater than or equal to 0.1% and less than 7.5% after the solid organic compound is added. See last five lines of section 2.4.1. Several wires were fabricated, including with 2% and 5% C to B ratio,
wherein a method of applying the impact to the powder in the mixing process is mechanical milling method (grinding in a mortar, as discussed in section 2.4.1).
Claim 2. The production method for an MgB2 superconducting wire rod as described in claim 1, wherein the solid organic compound is a hydrocarbon (coronene). 
Claim 6. The production method for an MgB2 superconducting wire rod as described in claim 1, wherein the diameter of the metal tube is reduced while the metal tube is kept heated between 150°C and 500°C. 
Claim 11. The production method for an MgB2 superconducting wire rod as described in claim 1, 
Claim 12. The production method for an MgB2 superconducting wire rod as described in claim 1, wherein the ratio of carbon to boron in the mixture is greater than or equal to 1% and less than 3% after the solid organic compound is added (several wires were fabricated, including with 2% C to B ratio).

Ye focuses on the processing of the powders, and does not disclose more detailed wire-forming steps as claimed. 
Kumakura discloses a method of manufacturing a MgB2 wire using a PIT process comprising:
a filling process of filling a metal tube (see para. [0044]; see “metal tube” in Fig. 2; see para. [0049]) with a mixture of the filling powder (comprising coronene, Mg, and B), 
an elongation process (see “wire drawing” and “rolling” in Fig. 2; see para. [0049]) of elongating the metal tube filled with the mixture into a wire rod, and 
a heat treatment process (see para. [0049]; see “heat treatment” in Fig. 2) of heat-treating the wire rod to synthesize MgB2, 
wherein the metal tube filled with the mixture is made to pass through a gap between rotating rolls (see “rolling” in Fig. 2) after being drawn through a first die (see “dice” in Fig. 2), in which a first tapered hole is bored, so that a diameter of the metal tube is made smaller in the elongation process (see Fig. 2).  

Obtaining a multicore (i.e. multifilament) superconducting wire rod is conventional in the art, as discussed in para. [0002] of the present specification. Kumakura for example discloses forming a multicore MgB2 wire (i.e. having multiple filaments), but does not elaborate how such a wire is obtained. Miyashita discloses forming a single core wire rod (see para. [0021]-[0024]) by drawing a metal pipe filled with mixed B and Mg powder, to form a hexagonal wire rod which is cut into a length of 150 mm (see para. [0025]). A plurality of such rods are then incorporated into a Cu pipe which is further extruded and drawn into a wire diameter of 1 mm, followed by heat treatment to form a multicore MgB2 wire (see para. [0026]). 
In view of the teachings of Kumakura and Miyashita, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the process of Ye to use the wire forming steps taught by Kumakura, i.e. using a die and rotating rolls as claimed, to form a single core wire rod, as an alternative wire-working technique known in the art. In view of the further teachings of Miyashita, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that utilizing the process of Kumakura to form a multicore wire, instead of the single-core embodiment described in detail, would entail combining multiple wire rods obtained after the drawing step, into another metal pipe, followed by extrusion and drawing to reduce the diameter, and proceeding with the rolling and heat treatment. It would have been obvious to one of ordinary skill in the art to modify the process of Ye in the same manner, to form a multicore superconducting wire rod instead of a single-core wire rod.
Regarding claim 6, Miyashita discloses a process of forming a MgB2
In view of the teachings of Miyashita, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to perform the drawing step of Ye and Kumakura at a temperature between 250 and 450 degrees C, for the same advantages as disclosed by Miyashita, i.e. to take advantage of improved workability of the wire while heated. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Kumakura and Miyashita, further in view of Dou (WO2007147219A1).
Ye in view of Kumakura and Miyashita renders obvious the claimed invention, except for a second die as claimed.
It is well known in the art to effect the reduction in diameter by multiple passes through progressively-smaller dies. See for example page 16, lns. 2-6 of Dou. 
In view of the teachings of Dou, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize successive drawing dies for the wire drawing process, because attempting to draw the wire in a single pass is likely to damage/break the wire.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.
Regarding the newly-added limitations, as noted above, the current claim language does not clarify that an area percentage of pores longer than 10 µm in the MgB2 filament is equal to or less than 5% of the cross-sectional area of the MgB2 filament. As currently claimed, one can choose an arbitrarily small area, as the denominator in calculating the area percentage, because the current claim language does not clarify that the percentage calculation is relative to the cross-sectional area of the MgB2 filament.
Applicant further disagrees with the examiner’s previous argument pertaining to the mixing process, arguing that claim 1 “clearly recites that the mixture of the separate elements is created first and then the impact is applied.”
The examiner respectfully maintains the previous argument. Ye discloses “B powder and coronene were first ground in a mortar for 30 min; Mg powder was then added to the mortar and the mixture was ground for another 30 min.” (see section 2.4.1). This description reads on the claim limitation “preparing a filling powder by adding a solid organic compound in a solid state to a magnesium powder and a boron powder and then, after the solid organic compound is added to the magnesium powder and boron powder, applying an impact to the filling powder” because the phrase “adding a solid organic compound … to a magnesium powder and a boron powder” merely means the three substances must be combined, in no particular order. Claim 1 requires applying the impact to the resulting mixture. Ye does the same, as the mixture resulting from adding Mg powder to the B powder and coronene is then ground for 30 minutes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Refer to Fig. 2(b) of Ye, which shows a longitudinal cross-section through the wire, as well as to Fig. 2(a), which shows as cross-sectional view. Clearly, an arbitrarily small region can be chosen, occupying a cross-section area less than 5% (such as 0 %) pores longer than 10 µm. Note the claim does not currently set forth that the 5% is relative to the filament cross-section.